Citation Nr: 1641795	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  10-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.   


REPRESENTATION

Appellant represented by:	James A. Wardell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.O.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board reopened this claim and remanded it for further development in January 2013. 

The Veteran and another witness testified at a hearing before the undersigned in April 2011.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay in issuing a decision, but this claim must be remanded again for further development in accordance with VA's duty to assist and the Board's prior remand directives.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  The April 2013 VA opinion is not adequate to make an informed decision.  The examiner found, in part, that the Veteran's meniscal tear, which resulted in a meniscectomy, was not incurred in active service.  The examiner's reasoning was that a meniscal tear results from twisting or over-flexing the knee joint and is not due to a fall, and is manifested by instability of the knee.  Because there were no signs of instability of the right knee joint during service and no joint line tenderness, the meniscal tear was not incurred in service, according to the examiner.  The examiner did not specifically mention the Veteran's diagnosed osteoarthritis in the opinion, but it appears that the examiner implicitly found that because the Veteran did not sustain a meniscal injury in service, the osteoarthritis also was not service-related. 

The Board finds that the Veteran did incur an injury to the right knee in service resulting in a meniscal tear.  As discussed in the Board's January 2013 remand, the evidence shows that the Veteran sustained an injury to the right knee in basic training which resulted in his medical separation from service.  His right knee symptoms persisted and by December 1977, about a month after separation, included swelling, weakness, and instability of the knee.  Thus, even if instability was not specifically mentioned during service, it was reported by him in such close proximity to service as to strongly support a finding that it was related to the in-service symptoms and injury.  An X-ray at this time showed a loose bone fragment, and the Veteran was diagnosed with traumatic tibial tubercle bursitis in addition to Osgood-Schlatter disease.  In November 1978, a year following separation, he underwent a meniscectomy for a torn medial meniscus.  A December 1978 letter from the Veteran's private treatment physician, M. Monasterio, M.D., concludes that while the Veteran might have Osgood-Schlatter disease, he also "probably" sustained internal derangement of the right knee during basic training and had "probably torn his medial cartilage at that particular time."  Consequently, the physician believed that the Veteran's torn cartilage was service-connected. 

In short, the Board finds that the Veteran did sustain an injury to the right knee during service, resulting in internal derangement, traumatic tibial tubercle bursitis, and a torn medial meniscus requiring meniscectomy.  

Therefore, a new medical opinion must be obtained addressing the issue of whether the Veteran's current right knee osteoarthritis is medically linked to the in-service right knee injury and resultant meniscal tear and internal derangement with traumatic tibial tubercle bursitis.  The examiner must also state whether the Veteran has any other current residuals of the in-service knee injury, meniscal tear, and meniscectomy. 

With regard to the Veteran's Osgood-Schlatter disease, an opinion must be rendered as to whether it is a congenital "defect" or a congenital "disease," as these terms are defined by VA law.  In the April 2013 opinion, the examiner stated that Osgood-Schlatter disease is a developmental condition that occurs during the growth phase and can be symptomatic at any given time, and was not necessarily due to physical activity.  

If Osgood-Schlatter disease is a congenital or developmental defect, it is not eligible for service connection, as such defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Congenital defects are by definition static in nature.  O'Bryan, 771 F.3d at 1380.  By contrast, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect," even if it ceases to progress at some point.  O'Bryan, 771 F.3d at 1380; VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration").  

Thus, the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is capable of changing.  See id.  If the disorder may improve or deteriorate, then it is not a congenital defect, and consequently is eligible for service connection notwithstanding its congenital or hereditary nature.  Id.  Moreover, congenital defects "can be subject to superimposed disease or injury," and thus service connection may still be established for disability resulting from any superimposed disease or injury incurred in or aggravated by active service, notwithstanding the presence of an underlying congenital defect.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Thus, an opinion is still required as to whether the Osgood-Schlatter disease is a congenital or development defect that is static in nature and incapable of improvement or deterioration, or is a disease subject to worsening and improvement.  If it is a congenital disease, an opinion must be rendered as to whether it was not aggravated by service, since it was not noted at entry.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion on the issues listed below.  The opinion should be rendered by a new examiner.  The claims file must be made available to the examiner for review. 

The examiner must address the following:

A. Whether it is at least as likely as not (50% probability or more) that the Veteran's right knee osteoarthritis (also diagnosed as degenerative joint disease) is related to the right knee injury during active service, the meniscal tear requiring a meniscectomy a year later, and/or the internal derangement with traumatic tibial tubercle bursitis.  The examiner must assume that the meniscal tear and internal derangement were incurred in active service. 
B. Whether the Veteran has any other current residuals of the right knee injury in service and resultant meniscal tear, meniscectomy, and internal derangement with traumatic tibial tubercle bursitis.  Such residuals, if any, must be specifically identified. 
C. Whether the Veteran's Osgood-Schlatter disease, including "an un-united ossicle at the tibial tubercle from old Osgood-Schlatter osteochondrosis," is capable of improvement or deterioration, or is instead static in nature. 
D. If the Osgood-Schlatter disease is capable of improvement or deterioration (i.e. is not static), whether there is clear and unmistakable evidence (i.e. evidence that is obvious and manifest) that it was not aggravated by service.  In order to establish lack of aggravation, there must be clear and unmistakable evidence showing no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.

The examine must provide complete explanations in support of the conclusions reached. 

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


